Exhibit 10.5
BB&T EQUIPMENT FINANCE CORPORATION
 
RIDER NO. 2 TO EQUIPMENT SCHEDULE SERIES A NO. 1
To and part of Equipment Schedule Series A No. 1 dated as of the 27th day of
November, 2009 (the “Schedule”), executed pursuant to that certain Master Lease
Agreement dated as of the 25th day of November, 2009 (the “Lease”), each between
BB&T EQUIPMENT FINANCE CORPORATION, its successors and assigns (“Lessor”), and
POWERSECURE, INC., its successors and permitted assigns (“Lessee”).
RETURN PROVISIONS: In addition to the provisions of Section 13 of the Lease
(provided that any inconsistency between the provisions of Section 13 and this
Rider shall be resolved in favor of the provisions of this Rider), and provided
that Lessee has not elected to exercise its option to purchase the Equipment,
Lessee shall, at its expense:
          (A) At least one hundred eighty (180) days prior to expiration or
earlier termination of the Lease, provide to Lessor the location and a detailed
inventory of all major components of the Equipment. The inventory should
include, but not be limited to, a listing of model and serial numbers for all
major components comprising the Equipment.
          (B) At least one hundred eighty (180) days prior to expiration or
earlier termination of the Lease, upon receiving reasonable, notice from Lessor,
use Lessee’s best efforts to provide or cause the vendor(s) or manufacturer(s)
to provide to Lessor the following documents: (1) one set of service manuals and
operating manuals including replacements and/or additions thereto, such that all
documentation is as up-to-date as possible; (2) one set of documents, detailing
equipment configuration, operating requirements, available maintenance records,
and other available technical data concerning the set-up and operation of the
Equipment, including major replacements and/or additions thereto, such that all
documentation is as completely up-to-date as possible.
          (C) At least one hundred twenty (120) days prior to expiration or
earlier termination of the Lease: (1) cause the manufacturer(s), or other
persons expressly and reasonably authorized by the manufacturer and/or Lessor,
to inspect, examine and test all material and workmanship to ensure the
Equipment is operating within the manufacturer’s specifications, allowing for
ordinary wear and tear; (2) provide to Lessor a written report from the
authorized inspector detailing said inspection and condition that the Equipment
and all its components will operate properly in order to handle fully rated
loads within the manufacturer’s specifications. The Equipment’s electrical
system will be in good operating conditions with all wiring free of cuts, breaks
or cracks; (3) if during such inspection, examination and test, the authorized
inspector finds any of the components, material or workmanship to be defective
or the equipment not operating within the manufacturer’s specifications, then
Lessee shall repair or replace such defective material with OEM approved
materials as per the manufacturer’s recommendations and, after corrective
measures are completed Lessee will provide for another inspection of the
equipment by the authorized inspector as outlined above.
          (D) At least ninety (90) days prior to expiration or earlier
termination of the Lease and ninety (90) days after expiration or earlier
termination of the lease, at Lessor’s sole discretion and upon receiving
reasonable notice from Lessor, make the Equipment available for on-site
operational inspections by potential purchasers, above ground and under power,
and provide personnel, power and other requirements necessary to demonstrate
electrical and mechanical systems for each item of the Equipment. Lessee shall
permit Lessor, or Lessor’s authorized representative, to video tape the
Equipment “under power” at Lessee’s site during normal working hours, mutually
agreeable to Lessee for the purposes of assisting in the re-marketing of the
Equipment.
          (E) At Lessor’s option, allow Lessor, at Lessor’s expense, between
sixty (60) days prior to expiration or earlier termination of the Lease and
ninety (90) days after expiration or earlier termination of the Lease, and
provided (1) Lessor has provided reasonable notice to Lessee, and (2) if the
Equipment is on the site of Lessee’s Customer, Lessee’s Customer has consented
in writing, to arrange for an on-site auction of the Equipment in an assembled
and functional state. Any such auction may also be conducted following Lease
termination or expiration and will be conducted in such a manner which will not
interfere with Lessee’s other operations. Lessee shall provide personnel, power
and all other operational requirements necessary to demonstrate the equipment
and its electrical, mechanical and hydraulic systems for each item of the
Equipment.

 



--------------------------------------------------------------------------------



 



          (F) If requested by Lessor, Lessee shall actively assist Lessor with
the re-marketing of the Equipment for a period of up to two (2) months following
the return of the Equipment, or until such time that all of the Equipment has
been disposed of in a manner acceptable to Lessor.
          (G) With respect to maintenance, Lessee may not discriminate against
the Equipment with respect to scheduling of maintenance, parts, or service.
          (H) Unless it is customary under normal operating conditions, the
Equipment will not remain idle or out of service for a period of more than
90 days, other than for specific scheduled maintenance.
          (I) Lessor at its sole discretion may, from time to time, inspect the
Equipment at Lessor’s sole expense. If any discrepancies are found that
materially adversely affect the value, utility or remaining useful life of the
Equipment, Lessor will communicate these discrepancies to Lessee in writing.
Lessee shall have sixty (60) days to rectify these discrepancies at its sole
expense, or Lessee may determine that such item of the Equipment has suffered a
Total Loss, in which case the provisions of Section 12 of the Lease shall apply.
Lessee shall pay all expenses for the re-inspection by Lessor appointed expert,
if corrective measures were required.
          (J) Provide for the de-installation, packing and transporting of the
Equipment to include, but not limited to the following: (1) the manufacturer’s
representative or other qualified person reasonably acceptable to Lessor shall
de-install all Equipment (including all wire, cable and mounting hardware) in a
manner that does not damage the assets, equipment or property of Lessee or its
customers; (2) the Equipment shall be packed properly and in accordance to the
manufacturer’s recommendation (if applicable), given its destination and mode of
transport; and (3) Lessee shall transport the Equipment in a manner consistent
with the manufacturer’s recommendations and industry practices (if applicable).
          (K) Obtain and pay for a policy of transit insurance for the delivery
period in an amount equal to the replacement value of the Equipment with Lessor
named as loss payee on all such policies of insurance.
          (L) Provide safe, secure storage for the Equipment for a period of up
to ninety (90) days after expiration or early termination of the Lease at up to
five (5) accessible locations satisfactory to Lessor.
          (M) Provide that all Equipment will be cleaned and cosmetically
acceptable, and in such condition so that it may be immediately installed and
placed into use in a similar operating environment.
          (N) Ensure all Equipment and equipment operation, including emissions,
conform to all applicable local, state, Environmental Protection Agency (“EPA”),
and federal laws, health and safety guidelines. Said emissions should meet or
exceed then current minimum standards as set by the governmental agency(s)
regulating the Equipment’s operation for each individual
state/county/municipality/province of North America.
          (O) Ensure that at time of return of the Equipment, each item of
Equipment will have at least forty (40%) percent remaining time before next
scheduled rebuild or overhaul as recommended by manufacturer.
          (P) Be responsible for the cost of all repairs, alterations,
inspections, appraisals, storage charges, insurance costs, demonstration costs,
and other related costs necessary to place the Equipment in such condition as to
be in complete compliance with this Lease.
          (Q) If any item of Equipment is not returned to Lessor, it shall
deemed to be a casualty and an Event of Loss during the Lease term.
          As used herein, “Equipment” shall mean the Equipment described on all
Schedules of this series.

                              BB&T EQUIPMENT FINANCE CORPORATION      
POWERSECURE, INC.     Lessor       Lessee    
 
                           
By:
      /s/ Jeannie McManus       By:       /s/ Christopher T. Hutter            
             
 
  Name:   Jeannie McManus           Name:   Christopher T. Hutter    
 
                           
 
  Title:   Vice President           Title:   Chief Financial Officer    
 
                           

2